Citation Nr: 0007860	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-28 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
10, 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran was scheduled to testify before the 
undersigned at a hearing in January 2000, but he reported 
that month that he did not want the hearing because he had 
been satisfied with the hearing he had in September 1998.  


FINDINGS OF FACT

1. Service connection for heart disability, including 
hypertension, was denied by an unappealed final RO decision 
dated in January 1956.  

2.  A claim to reopen the issue of entitlement to a heart 
disorder was denied in a June 1984 rating decision.

3.  Evidence received since the June 1984 decision by the RO, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1984 final decision by the 
RO is not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1956, the RO denied service connection for heart 
disability noting that neither organic heart disease nor 
hypertension was shown by the evidence of record in service 
or within one year from date of service discharge.  The RO 
did not find a link between any inservice symptoms and the 
heart murmur diagnosed more than a year post service.  The 
veteran was notified of the decision in February 1956, but no 
timely response was received regarding appealing the decision 
and it became final.  

In June 1984, the RO denied a claim to reopen the issue of 
entitlement to service connection for a heart disorder.  
Again, the veteran did not perfect a timely appeal. 

The veteran filed VA Form 21-526 in July 1993, seeking to 
reopen a claim for service connection for heart disability.  

The appellant's primary contention is that he developed heart 
disease during service, and that even if he had a heart 
murmur on his entrance into service, it was aggravated 
therein.  Evidence that was of record at the time of the RO's 
1984 denial included the veteran's service medical records 
which were negative for treatment or findings of heart 
disease.  On examination for discharge in June 1954, the 
heart and vascular system were normal and the veteran's blood 
pressure was 110/76.  No defects or disabilities were 
manifested during that examination.

Also available in 1984 was the report of the veteran's 
hospitalization by VA from September to October 1955.  At 
that time the veteran reported a history of being told in 
1951 and August 1954 that he had high blood pressure and a 
heart murmur.  Physical examination in September 1955, 
revealed a harsh Grade III systolic murmur.  Blood pressure, 
however, was within normal limits, and there was no evidence 
of cardiac enlargement.  At discharge from the hospital the 
veteran was diagnosed with inactive rheumatic heart disease 
and mitral valve stenosis.  It was the opinion of the 
cardiologist that the veteran had organic heart disease with 
no significant disability or limitation.  The cardiologist 
believed that the etiology of the murmur would probably be 
rheumatic heart disease, but that a congenital lesion would 
have to be considered.

The record in 1984 also showed that in April 1958, the 
veteran was diagnosed with organic heart disease following a 
period of VA medical care.  The examiners opined that the 
disorder may be due to a congenital defect, possible 
rheumatic fever, and a questionable myocardial infarct.  

In July 1958, a report was received from L. A. Nalefski, 
M.D., who noted that on June 16, 1955, an electrocardiogram 
showed evidence of a first degree heart block.  The 
appellant's pressure was 156/90.

An August 1958 VA medical report noted that following 
multiple studies the appellant was diagnosed with a murmur of 
unknown origin.

An electrocardiogram in February 1984, showed evidence of a 
previous anteroseptal infarct, and a hospital report dated 
that month noted residuals of a mitral valve replacement and 
chronic atrial fibrillation.

Since 1984, the veteran has presented evidence which shows 
that he was diagnosed with arteriosclerotic heart disease in 
June 1993.  On VA cardiovascular examination in September 
1993, the veteran related that he became fatigued easily and 
that he was weak and staggering at times.  The diagnoses were 
marked cardiomegaly, congestive heart failure with right 
pleural effusion, history of ventricular tachycardia episodes 
in June 1993, status post artificial mitral valve replacement 
in 1983, history of coronary artery disease status post 
myocardial infarction in June 1993, status post pacemaker in 
1984, and moderate system hypertension.  An opinion regarding 
the etiology of any heart disorder was not offered.

In June 1994, C. Gerald Sundahl, M.D., reported that the 
veteran had been under care because of mitral regurgitation 
secondary to congenital mitral valve prolapse.  In August 
1994, Dr. Sundahl noted that the veteran had been under care 
because of severe mitral valve disease with a murmur since 
childhood; that he had had a Bjork Shiley mitral valve 
replacement in June 1983, and a pacemaker implant in 
September 1984.  

Clinical records from University of Tennessee Memorial 
Hospital include treatment reports bearing the names of Dr. 
Sundahl and James W. Cox, Jr., M.D., reflecting treatment on 
numerous occasions in the 1990's.  Included among them is the 
report of the veteran's hospitalizations in 1996 when 
diagnoses included congestive heart failure, status post 
mitral valve replacement, status post pacemaker 
defibrillator, and atrial fibrillation.  In August 1997, when 
the veteran was again hospitalized at Memorial, there were 
diagnoses of recurrent ventricular tachycardia, congestive 
heart failure, and mitral regurgitation with prior mitral 
valve replacement.  

In September 1998, the veteran testified that his 1955 
hospitalization resulted from findings on following a 
physical examination with an airline company at which he was 
applying for employment; that to his knowledge he did not 
have any problems with his heart during service; that to his 
knowledge he did not have scarlet fever during service; and 
that examiners had told him he had a heart murmur on the 
service entrance medical examination, but he signed a waiver 
for this.  The veteran further testified that he was first 
hospitalized in 1955 and that the next time was 1958; that he 
had been informed that the records from the airline company 
at which he applied after service, and which prompted his 
1955 hospitalization, were no longer available after 40 
years; that he was told he had heart disease at the time of 
the 1955 examination; and that he currently experienced 
extreme fatigue from his heart condition that was extremely 
debilitating.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection. Id.  Further, certain 
chronic diseases, including cardiovascular disability, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

As noted above, the veteran failed to perfect a timely appeal 
to the June 1984 rating decision that found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for heart disease.  
Therefore, the June 1984 decision is final.  38 U.S.C.A. § 
7105.  Accordingly, the claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

In this case, at the time of the June 1984 rating decision 
the evidence included service medical records which were 
negative for evidence of heart disease, and the report of a 
negative separation medical examination.  Further, there was 
no post service evidence to suggest that chronic heart 
disability was manifested compensably within a year of 
service.  Also available were VA and private medical records 
which showed multiple cardiac disorders of which none had 
been associated with the appellant's active duty service.  

Since June 1984, the pertinent evidence received includes 
private and VA clinical data revealing that the veteran has a 
multitude of cardiovascular diagnoses years post service, but 
without any objective evidence relating any heart disability 
to service.  None of the evidence received since 1984 offers 
an etiological nexus between service and current heart 
disability.  While the clinical information received since 
1984 is new in the sense that it was not available for 
consideration by the RO at that time, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this respect, no evidence 
has been presented to overcome the 1984 conclusion, still 
viable today, that new and material evidence had not been 
submitted.  Simply put, there remains no competent medical or 
scientific evidence as to any relationship between service 
and any current heart disability.  Consequently, the evidence 
received since June 1984 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It is not new and material.

The benefit sought on appeal is denied.

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that a relationship exists 
between service and his current heart disease.  However, the 
veteran does not possess any medical training or expertise to 
offer a competent opinion on medical matters such as the 
precise nature, or time of onset or aggravation of any heart 
disability.  Espiritu v. Derwinski, 4 Vet. App. 494- 5 
(1992).  For this reason, assertions by him without 
supporting competent evidence, even if new, are not so 
significant that they must be considered.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for heart disability, and an 
explanation as to why his current attempt to reopen the claim 
must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for heart disability, service 
connection remains denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

